Wasservogel, J.
On the conceded facts the disability benefits which would have been due and owing to the insured, Samuel L. Levy, had he lived and remained disabled until October 22, November 16 and November 20, 1934, the respective anniversary dates of the policies of insurance here involved, never matured. Levy died on October 18, 1934, and no right of action existed on his part during his life to collect disability benefits from defendant. His death terminated the right of action which would have matured under the policies on the dates mentioned had he lived and remained disabled until said dates.
Plaintiffs’ motion for judgment on the pleadings denied. Defendant’s cross-motion made on the argument granted. Settle order.